DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Khairkhahan et al. (Pub. No.: US 2012/0197388), which teaches a web 184 implanted in a beating heart (para. 18) without being attached to a ring (e.g., fig. 3H. 311, 312, 5A-L), one or more ventricular anchors 108 (e.g., fig. 5A-L) and one or more atrial anchors 108 (e.g., fig. 311), and a tension mechanism 110, 905 operably connected to at least one of the one or more ventricular anchors and the one or more atrial anchors, the tensioning mechanism configured to enable selective adjustment of a tension of the web. However, Khairkhahan lacks the web being a flexible material formed of a combination of solid material and at least one open space therein and capable of conforming to aspects of native valve tissue of the beating heart. Rather, Khairkhahan includes a web 184 which is formed of struts, but these struts are overlaid on top of valve body 122 (para. 77) such that there is no open space as part of the web.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774